     Case 1:18-cr-00319-LTS Document 374
                                     375 Filed 04/06/21 Page 1 of 2




                           RICHARD J. MA, ESQ.
                                  20 Vesey Street, Ste. 400
                                 New York, New York 10007
                                     Tel. (212) 431-6938
                                     Fax. (212) 964-2926
                              E-mail: richardmaesq@yahoo.com




                                                     April 6, 2021




Via ECF and E-Mail
Honorable Laura Taylor Swain
United States District Judge                       0(02(1'256('
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re:     United States v. Yasmil Fertides, et.al.
                      18 Cr. 319 (LTS)

Dear Judge Swain:

        As Your Honor is aware, I represent Mr. Yasmil Fertides in the above-referenced
matter. This correspondence is submitted on behalf of all the remaining defendants to
respectfully request an adjournment of the next status conference, which is currently
scheduled for April 8, 2021.

        Defense counsel in this matter are still in the process of reviewing the discovery
in this matter, which is voluminous. Thus, to allow time for the continued review of dis-
covery, client communications and plea negotiations, we respectfully request an ad-
journment of the upcoming status conference. We additionally note that, in light of the
ongoing health crisis, there are numerous limitations on court proceedings and the re-
quested adjournment is a sensible precaution to reduce the possibility of exposure to the
COVID-19 virus and is consistent with Chief Judge McMahon’s Fourth Standing Order,
In re Coronavirus/COVID-19 Pandemic, 21 Misc.164. Based upon my communications
with A.U.S.A. Maureen Comey and co-counsel, the parties consent to this request. Final-
ly, in the event that the Court grants this request, the Government requests that time be
excluded, with no objection from defense counsel.
        Case 1:18-cr-00319-LTS Document 374
                                        375 Filed 04/06/21 Page 2 of 2




         As such, we respectfully request an adjournment of the status conference, to June
  8, 2021, or thereafter.

          Thank you. Should the Court have any questions or concerns, or should any fur-
  ther information be required, please do not hesitate to contact the undersigned.


                                                       Respectfully submitted,

                                                       /s/ Richard J. Ma

                                                       Richard J. Ma, Esq.
                                                       Counsel to Yasmil Fertides


  cc via e-mail: A.U.S.A. Maureen Comey
                 Elizabeth Macedonio, Esq.
                 Carla Sanderson, Esq.
                 Kristen Santillo, Esq.
                 Jeremy Schneider, Esq.


7KHDSSOLFDWLRQLVJUDQWHG7KHFRQIHUHQFHLVDGMRXUQHGWR-XQHDWSP7KH&RXUWILQGV
SXUVXDQWWR86& K  $ WKDWWKHHQGVRIMXVWLFHVHUYHGE\DQH[FOXVLRQRIWKHWLPHIURP
WRGD\ VGDWHWKURXJK-XQHRXWZHLJKWKHEHVWLQWHUHVWVRIWKHSXEOLFDQGWKHGHIHQGDQWVLQDVSHHG\
WULDOIRUWKHUHDVRQVVWDWHGDERYH'(UHVROYHG

6225'(5('
'DWHG$SULO
V/DXUD7D\ORU6ZDLQ86'-




                                               2
